             Case 6:19-cv-00335-ADA Document 1 Filed 05/28/19 Page 1 of 10




NOTICE: THIS DOCUMENT CONTAINS SENSITIVE DATA.




                              UNITED STATES DISTRICT COURT


                                WESTERN DISTRICT OF TEXAS


                                       WACO     DIVISION




                                        NOYi9C335
Thomas A. Jamison                          §      IN THE DISTRICT COURT


Plaintiff,                                 §

                                           §


V.                                         §      WESTERN JUDICIAL DISTRICT




Facebook, Mark Zuckerburg, et aI           §




                             PLAINTIFF'S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:




        NOW COMES Thomas A. Jamison, hereinafter called Plaintiff, complaining of

and about Mark Zuckerburg and Facebook, hereinafter called Defendants, and for cause of action

shows unto the Court the following:

                              DISCOVERY CONTROL PLAN LEVEL


1
          Case 6:19-cv-00335-ADA Document 1 Filed 05/28/19 Page 2 of 10




1.   Plaintiff intends that discovery be conducted under Title V Rule 26 FRCP

                                     PARTIES AND SERVICE


2.   Plaintiff, Thomas A. Jamison, is an Individual whose mailing address is P.O. Box 453

     Burnet, TX. 78611. Plaintiff Street address is 2015 E. Business 190 Apt #146 in Copperas

     Cove, TX. 76522. Coryell Country Texas.


3. Thomas A. Jamison has been issued a driver's license. Thomas A. Jamison has been

issued a social security number.

4. Defendant Mark Zuckerburg, an Individual who conducts business in the state of Texas,

may be served with process at his place of business at the following address: Facebook

Legal Department 156 University Avenue Palo Alto, CA. 94301


     a. Defendant Facebook, a   publicly traded corporation that conducts business in the state

of Texas, may be served with process at its headquarters at the following address: Facebook
Legal Department 156 University Avenue Palo Alto, CA. 94301.


Service of said Defendants as described above can be effected by personal delivery.

                                   JURISDICTION AND VENUE


5. The subject    matter in controversy   is within   the jurisdictional limits of this court

6.   Plaintiff seeks:

a.   monetary relief of $500,000,000.00 and non-monetary relief.

7. This court has jurisdiction over the parties because Defendants conduct business in the

state of Texas and Plaintiff resides in Texas

8. Venue in Mclennan County is proper in this cause under 28 U.S.C. §1400 FRCP


 (a) because all or a substantial part of the events     or omissions giving rise to this lawsuit
occurred in Coryell county.

                                                FACTS
         Case 6:19-cv-00335-ADA Document 1 Filed 05/28/19 Page 3 of 10



    1.   Plaintiff intends that discovery be conducted under Title V Rule 26 FRCP

                                            PARTIES AND SERVICE


    2.   Plaintiff, Thomas A. Jamison,   is an   Individual whose mailing address   is P.O. Box 453

         Burnet, TX. 78611. Plaintiff street address is 2015 E. Business 190 Apt #146 in Copperas

         Cove, TX. 76522. Coryell Country Texas.


    3. Thomas A. Jamison has been issued a driver's license. Thomas A. Jamison has been

    issued a social security number

    4. Defendant Mark Zuckerburg, an Individual who conducts business in the state of Texas,

    may be served with process at his place of business at the following address: The Prentice-

    Hall Corporation System Inc. Facebook, C/O George A. Massih III         2710 Gateway Oaks Drive

    Suite 1SON, Sacramento, CA. 95833

         a. Defendant Facebook, a publicly traded      corporation that conducts business in the state
    of Texas, may be served with process at its headquarters at the following address: Facebook
    Legal Department 1S6 University Avenue Palo Alto, CA. 94301.


    Service of said Defendants as described above can be effected by personal delivery.

                                         JURISDICTION ANO VENUE
    5. The subject    matter in controversy is within the jurisdictional limits of this court

    6.   Plaintiff seeks:

    a.   monetary relief of $500,000,000.00 and non-monetary relief.

    7.   This court has jurisdiction over the parties because Defendants conduct business in the

    state of Texas and Plaintiff resides in Texas

    8.   Venue in Mclennan County is proper in this cause under 28 U.S.C. §1400 FRCP

    (a) because all or a substantial part   of the events or omissions giving rise to this lawsuit
    occurred in Coryell county.

                                                     FACTS



2
         Case 6:19-cv-00335-ADA Document 1 Filed 05/28/19 Page 4 of 10




9. Defendants, government employees       of the C.I.A. created a social network which was a
government program known as "lifelog" that established a public platform for internet
users to interact with one another and express their opinions and beliefs on social and

political issues. This in turn, created an expectation of free speech by its users.

10. Plaintiff Thomas Alan Jamison started a facebook account in 2009.


11. Defendants never suspended Plaintiffs account until he began      to post conservative
views that supported the Republican party.

12. Soon after Plaintiff began posting things that questioned the leadership     of the
democratic party and supporting the republican party, Defendants began to censor and
restrict nearly everything that Plaintiff posted.

13. Defendants have established community rules and standards that discriminate against

Plaintiffs Christian and conservative beliefs and opinions while allowing every liberal belief
and opinion to be expressed without restriction.

14. Defendants restricted Plaintiffs account,   for "hate speech" when Plaintiff expressed his
disgust with a "sexual activity"( based on his religious and moral beliefs) rather than any

"person".

15. Each time   that Defendants have violated Plaintiffs rights by restricting his account,
Plaintiff was unable to share his condolences with friends who lost    a   loved one who died or

express his happy birthday wishes with friends and family. Any entity that exerts substantial

power over the daily lives of the majority of American citizens does constitute a governance
over the lives of those they control/govern. Facebook has set themselves up as        a   form of
American government which does extend protections of the United States Constitution for

all American citizens who are subject to the exercise of such "Government" by the Facebook

Governors.
             Case 6:19-cv-00335-ADA Document 1 Filed 05/28/19 Page 5 of 10




                THOMAS JAM ISON'S CLAIM FOR VIOLATION OF FREEDOM OF SPEECH

    16. Plaintiff expressed his religious belief that the practice of homosexuality is repugnant

    sex act and Defendants restricted his ability to post for 30 days, claiming     that this belief
    constituted "hate speech" in the absence of Plaintiff making any reference to any person, or
    expressing hatred for any particular person.

                            THOMAS JAM ISON'S CLAIM FOR HARASSMENT


    17. Defendants restricted Plaintiffs account for posting a harmless video       of he and his son
    practicing karate together, claiming that it violated their community standards despite the

    fact that the video had been posted for over      a   year already. Defendants also restricted

    Plaintiff for sharing posts that they did not restrict others for posting.

                THOMAS JAM ISON'S CLAIM FOR VIOLATION OF EQUAL PROTECTION

    18. Defendants restricted Plaintiffs account for sharing memes and videos         that already
    existed on their social media website prior to Plaintiff sharing them.

    THOMAS JAMISON'S CLAIM FOR VIOLATION OF FREEDOM OF SPEECH AND TO PEACEFULLY

                                                ASSEMBLE


    19. Defendants restricted Plaintiff's account, preventing him from peacefully assembling

    with the members of the groups that he is     a   member of each time they restricted his

    account. Facebook masquerading as a "private" company cannot deceive the American

    people who know that Facebook is     a   government project known as "lifelog".

      THOMAS JAMISON'S CLAIM FOR DISCRIMINATION IN VIOLATION OF THE FOURTEENTH




    20. Defendants have repeatedly discriminated against Plaintiff due to his religious beliefs in

    violation of the Fourteenth Amendment of the United States Constitution.

      THOMAS JAMISON'S CLAIM FOR VIOLATION OF RIGHT TO PRIVACY IN SELLING PRIVATE

                                        INFORMATION OF USERS



4
                Case 6:19-cv-00335-ADA Document 1 Filed 05/28/19 Page 6 of 10




    21. Facebook has engaged in a practice       of selling the private information of Plaintiff by
    selling his information without his permission and keeping such private information when

    account is deactivated and/or suspended as though they own this information rather than

    Plaintiff

    THOMAS JAMISON'S CLAIM FOR VIOLATION OF FOURTEENTH AMENDMENT RIGHT TO DUE

    PROCESS IN SUSPENDING ACCOUNT AND ACCESS TO LOVED ONES WITHOUT A HEARING IN

                                                  ADVANCE


    22. Defendants who are acting as government officials in their exercise of power over

    American citizens have violated the rights of Plaintiff in refusing to grant any form of

    grievance procedure as required by the Fourteenth Amendment given that loss of access to

    communicate with loved ones does constitute a "grievance loss".

                                                 ARGUMENT

    The courts must recognize that any agency that has established control over the majority of

    American citizens with regard to rights that are protected by the United States Constitution,

    must comply with the laws that protect those rights despite the claim by the agency that
    they are    a   "private" entity. The courts MUST recognize that the protected rights of the
    majority of the population of American citizens takes priority over the rights of the private
    agency to control the lives of those citizens who are ENTITLED to the protections of the

    United States Constitution. The Courts MUST recognize the fact that the rights of the

    American people take priority over the rights of the private company when that private

    company has manipulated the system so that they have gained control of the majority of

    American citizens lives in terms of those aspects that are protected from important

    violations. A private company cannot be permitted to violate protected rights of the
    majority of Americans simply because they have claimed to be a "private company". We are
    the American people and the Courts must send         a message   that no private company can get
    away with manipulating the system so that they can govern the American people just

    because they have found a way to circumvent the United States Constitution. Nor can any

    branch of government, including the C.I.A. masquerade as a private company in order to

5
                 Case 6:19-cv-00335-ADA Document 1 Filed 05/28/19 Page 7 of 10




     circumvent the rights of the American people that are guaranteed by the Untied States

     Constitution. Facebook AKA Lifelog controls the free speech of far too many American
     citizens to argue that they are not "governing" the lives of the majority of American citizens.

     Facebook has set itself up to control expression of religious beliefs, define what constitutes

     hate speech, regulate the rights of Americans to freely assemble online and punish

     American citizens with no due process in advance of grievance losses. All of these violations

     under the deceptive guise of community rules when in reality, Facebook is nothing more

     than   a C.I.A.   government agency program known as lifelog, monitoring and governing the
     American people of the United States of America in violation of the rights guaranteed by

     the United States Constitution. The claim that Facebook is simply enforcing their private
     community rules cannot be permitted when that enforcement/exercise violates the
     protected rights of the vast majority of American citizens or when such enforcement
     constitutes government of the American people. Facebook cannot be permitted to hide
     behind the façade of being a private company while violating protected rights of the

     American people in      a   way that clearly rises to the level of governance. Public interest

     requires that Facebook be ordered to comply with the United States Constitution. If

     Facebook wishes to control or govern the American people in an unofficial capacity, they

     must not violate the rights that are protected under the United States Constitution of those

     American Citizens. The Courts must recognize that the protected rights of the American

     people under the United States Constitution, by far, outweighs the rights of Defendant

     Mark Zuckerburg and Facebook to enforce their "private" community rules when those

     rules violate the protected rights of the American people on such a huge and

     unprecedented scale. Furthermore, the Untied States Constitution clearly states that under

     the Supremacy Clause, no state can enact a law that violates the United States Constitution,
     nor can a private company enact community rules that violate the rights of American
     Citizens that are protected by the United States Constitution.

                                   DAMAGES FOR PLAINTIFF THOMAS JAMISON




[1
              Case 6:19-cv-00335-ADA Document 1 Filed 05/28/19 Page 8 of 10




    22. As a direct and proximate cause of the actions of the Defendants as described above,

    Plaintiffs have suffered damages. The damages suffered by Plaintiffs include but are not
    limited to compensatory damages, presumed damages, mental anguish, emotional distress,

        a.     Compensatory damages;

        b.     Presumed damages;

        c.     Mental anguish;

        d.     Emotional distress;

        e.     Punitive damages

       1.      Pre- and post-judgment interest;

       g.      Any other damages or relief Plaintiff may show himself to be justly entitled.

                                                PRAYER


    22. Plaintiff, Thomas A. Jamison respectfully prays that Defendants named herein, be served

    with citation as required by law and that this Honorable Court grant judgment to Plaintiff
    against Defendants for all damages described above and such relief requested as well as all

    other relief to which Plaintiffs shows himself entitled.




                                                               Respectfully submitted,

                                                               Thomas A. Jamison

                                                               Pro se Plaintiff,




                                                               By:


                                                               P.O. Box 453


                                                               Burnet, TX. 78611


7
           Case 6:19-cv-00335-ADA Document 1 Filed 05/28/19 Page 9 of 10




                                               (512) 909-8661

                                               tjalan@msn.com




PLAINTIFF HEREBY DEMANDS TRIAL BY JURY
                               Case 6:19-cv-00335-ADA Document 1 Filed 05/28/19 Page 10 of 10




                11111

                               76701
                        1000
 uNJrEDStATfl




                                                                              S
                                                               (




                                                                   e/b
                                                                              tiikfi>
                                                                         41
                                                                   a

                                                                              oo
                                                                          -
                                  I f) 7i-'X7/(
                                       '4ei
po
